May 28, 1914.
The opinion of the Court, after reciting the foregoing statement of facts, was delivered by
The first question raised by the exceptions is whether his Honor, the presiding Judge, erred in overruling the motion for a continuance. The motion was addressed to his discretion, and it has not been made to appear that it was erroneously exercised.
It is only necessary to refer to the case of State v.Kennedy, 85 S.C. 146, 67 S.E. 152, to show that the second and fourth exceptions cannot be sustained. The defendants' attorney presented the following request:
"That where the State relies upon circumstances to establish the guilt of the defendant, it must prove each individual circumstance, so relied on, to the satisfaction of the jury, to a moral certainty, or beyond a reasonable doubt, or the jury must disregard any such circumstance from further consideration in the case."
The Circuit Judge amended the request by adding the words "the force of all circumstances are with the jury," and then charged it. We are unable to discover any reasonable ground for supposing that the additional words might have confused or misled the jury. They were merely used for the purpose of emphasizing the proposition (about which there can be no doubt) that the force and effect of the testimony was to be determined by the jury.
It is only necessary to refer to the testimony to show that the fifth exception cannot be sustained.
Upon the hearing of the appeal, this Court was requested to rule on the question whether a coroner is authorized by law to refuse the public the right or privilege of attending an inquest and to hold it in secret, if he should be so advised. *Page 111 
Section 15, article I, of the Constitution, provides that "all Courts shall be public;" and a coroner's inquest comes within the spirit of that provision.
The Court was also requested to rule upon the question whether a person, in anticipation of the action of the coroner's jury, has the right to appear by counsel and to cross-examine the witnesses in behalf of his client.
The proceedings are intended to be merely a preliminary investigation and not a trial involving the merits.
The only object which a suspected person could have in appearing by counsel would be to prevent a full investigation in so far as it might tend to incriminate him, and thus defeat the purpose of the inquest.
It is the judgment of this Court that the judgment of the Circuit Court be affirmed, and that the case be remanded to that Court, for the purpose of having another day assigned, for carrying into execution the sentence of the Court.
MESSRS. ASSOCIATE JUSTICES WATTS and FRASER concur in the opinion of the Court.
MR. ASSOCIATE JUSTICE HYDRICK dissents.
MR. ASSOCIATE JUSTICE GAGE did not sit in this case.